       Case 1:17-cv-00054-SPW-TJC Document 75 Filed 02/03/20 Page 1 of 19



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 CAPITOL SPECIALTY INSURANCE                      CV 17-54-BLG-SPW-TJC
 CORPORATION,

                     Plaintiff,                   FINDINGS AND
                                                  RECOMMENDATION OF
 vs.                                              U.S. MAGISTRATE JUDGE

 BIG SKY DIAGNOSTIC IMAGING,
 LLC,

                     Defendant.


        Presently before the Court is Plaintiff Capitol Specialty Insurance

Corporation’s (“Capitol”) motion to recover attorney fees it incurred in defending

Defendant Big Sky Diagnostic Imaging, LLC (“Big Sky”) in an underlying

medical malpractice case. (Docs. 52, 61.) The motion has been referred to the

undersigned under 28 U.S.C. § 636(b)(1)(B). The Court held a hearing on the

motion on January 17, 2020. After considering the parties submissions, together

with the evidence presented at the hearing, the Court recommends that Capitol be

awarded $357,387.43 in fees and costs.

I.      BACKGROUND

        For several years, Patricia Harby had annual mammograms at Big Sky. In

2013, Ms. Harby underwent her annual mammogram at Big Sky on September 9,

and a bilateral breast ultrasound on September 12. Dr. Jesse Cole, M.D. informed
                                          1
     Case 1:17-cv-00054-SPW-TJC Document 75 Filed 02/03/20 Page 2 of 19



Ms. Harby that the examinations did not reveal any abnormal findings and she

should not be concerned.

      After conducting Ms. Harby’s mammogram and ultrasound, Big Sky lost its

American College of Radiology accreditation for mammography. On June 12,

2014, Ms. Harby received a certified letter from Big Sky advising her that the

mammogram she underwent on September 9, 2013 did not meet the

Mammography Quality Standards Act, and the results of the imaging were

unreliable. Ms. Harby returned to Big Sky for repeat testing, which revealed that

she had breast cancer.

       On September 14, 2016, the Harbys filed an action against Dr. Cole and

Big Sky in Montana’s Second Judicial District Court, Silver-Bow County. The

Harbys alleged, among other things, negligence on the part of Dr. Cole and Big

Sky in failing to diagnose Ms. Harby’s cancer.

      Big Sky submitted the claim to its insurer, Capitol on October 28, 2016. On

April 27, 2017, Capitol accepted the defense of Big Sky in the underlying lawsuit

under a reservation of rights. Capitol retained the law firm of Crowley Fleck to

represent Big Sky. Dr. Cole was represented by separate counsel. All claims

against Big Sky in the underlying lawsuit were ultimately dismissed with prejudice

on March 9, 2018.




                                         2
     Case 1:17-cv-00054-SPW-TJC Document 75 Filed 02/03/20 Page 3 of 19



      On May 3, 2017, Capitol brought this action seeking a declaratory judgment

that it had no duty to defend Big Sky in the underlying medical malpractice action,

and it sought reimbursement of its defense costs. (Doc. 1). On March 18, 2019,

the Court held that Capitol did not have a duty to defend Big Sky. (Doc. 50.) The

Court further found that Capitol was entitled to reimbursement for its attorney fees

and costs incurred in defending the underlying claim. (Id.) The Court directed

Capitol to file a motion under Federal Rule of Civil Procedure Rule 54(d) to

recoup its expenses, but stated Capitol would “not need to relitigate the issue of

whether attorney fees and costs are due.” (Id.)

      Capitol subsequently filed a Motion for Attorney Fees and a Supplement to

Motion for Attorney Fees. (Docs. 52, 61.) Capitol requests an award of

$389,719.93 for the attorney fees and costs it expended in providing a defense to

Big Sky in the medical malpractice action.

      Big Sky does not contest that Capitol is entitled to reimbursement; nor does

Big Sky contest that Capitol paid that amount to defend the underlying litigation.

Rather, Big Sky argues the defense fees Capitol incurred were excessive. Big Sky

contends the fees awardable to Capitol should be reduced to $138,000.00, the

amount Dr. Cole’s attorneys billed for representing him in the same case. 1


1 It appears the attorney fees for Dr. Cole were actually $155,874.50, but Big Sky
argues that $16,920 in fees were incurred representing Dr. Cole before the
Montana Medical Legal Panel, which did not involve Big Sky. Nevertheless,
                                          3
      Case 1:17-cv-00054-SPW-TJC Document 75 Filed 02/03/20 Page 4 of 19



II.    APPLICABLE LAW

       This Court’s jurisdiction over this action is based on diversity of citizenship.

“In a diversity case, the law of the state in which the district court sits determines

whether a party is entitled to attorney fees, and the procedure for requesting an

award of attorney fees is governed by federal law.” Carnes v. Zamani, 488 F.3d

1057, 1059 (9th Cir. 2007). Accordingly, Montana law will be applied to

determine the amount of attorney fees recoverable by Capitol in this case. The

procedure is governed by Fed. R. Civ. P. 54(d).

       In general, Montana law provides that an award of attorney fees must be

reasonable. Folsom v. City of Livingston, 381 P.3d 539, 547 (Mont. 2016). The

reasonableness of attorney fees depends on the facts of each case, which includes

consideration of the following nonexclusive factors:

        (1) the amount and character of the services rendered; (2) the labor, time and
       trouble involved; (3) the character and importance of the litigation in which
       the services were rendered; (4) the amount of money or the value of the
       property to be affected; (5) the professional skill and experience called for;
       (6) the attorneys’ character and standing in their profession; and (7) the results
       secured by the services of the attorneys.

Plath v. Schonrock, 64 P.3d 984, 991 (Mont. 2003).

       In accordance with the Court’s order, Capitol filed a motion seeking to recover



much of the preparatory work in becoming familiar with the claim would have also
been performed by Crowley Fleck attorneys when they initiated their defense of
Big Sky.
                                       4
      Case 1:17-cv-00054-SPW-TJC Document 75 Filed 02/03/20 Page 5 of 19



all of the fees and costs it paid to Crowley Fleck to defend Big Sky. (Docs. 52, 61.)

Capitol argued that it was entitled to recover all fees and costs paid, without

application of the Plath factors.      It maintained that cases which require a

reasonableness inquiry all arise in “a different context where attorney fees of one

party were being shifted to an opposing party.” (Doc. 65 at 5.) Capitol argued that

this is not a fee-shift case; rather, it is simply seeking reimbursement for Big Sky’s

own attorney fees and costs incurred in defending the underlying action.

       Big Sky responded, and argued that Capitol was not entitled to recover all of

its fees and costs. Big Sky argued that the Court should engage in a reasonableness

inquiry, and consider the Plath factors in determining the reasonableness of the

attorney fees incurred by Capitol. (Doc. 64.)

       In this Court’s previous order on the issue, it was determined that the Plath

factors were applicable to this case. (Doc. 67.) The Court further advised, however,

that it would consider additional factors unique to a reservation of rights case,

including whether the fees and costs sought were actually paid by the insurer in the

underlying action; whether the insured had the option of retaining its own counsel

and then seeking reimbursement of the fees and costs paid; and whether the insured

was given notice of the fees being paid to defend the case and timely objected to the

amounts billed. (Doc. 67 at 10.)

///

                                          5
       Case 1:17-cv-00054-SPW-TJC Document 75 Filed 02/03/20 Page 6 of 19



III.    DISCUSSION

        In support of its fee request, Capitol presented the testimony of attorney

Calvin J. Stacey. Mr. Stacey has practiced for over 40 years, and has extensive civil

litigation and trial experience, including both the prosecution and defense of medical

malpractice litigation. In forming his opinions in the case, Mr. Stacey conducted a

thorough review of the nature of the litigation and the time and resources devoted to

defending the claim. This included traveling from Billings to Helena to meet with

the Crowley Fleck attorney who was primarily responsible for the defense of Big

Sky, Jill Laslovich. He also inspected and verified the volume of documents

involved in the case at the Crowley Fleck offices in Helena. In addition, Mr. Stacey

contacted the Senior Litigation Specialist for Capitol who was assigned to the

Harby’s claim, Harland Westgate. Mr. Stacey also twice went over the bills

submitted by Crowley Fleck to Capitol line by line, and he verified that the work

billed was reflected by corresponding work product in the litigation file.

        From his review, Mr. Stacey concluded that the time presented on the Crowley

Fleck billing invoices was actually spent by the Crowley Fleck attorneys and staff

identified, and he did not find that any of the time devoted to the case was

unnecessary, redundant or duplicative. He further concluded the amount of attorney

fees and costs billed by Crowley Fleck, and actually paid by Capitol, was reasonable

and necessary.

                                          6
     Case 1:17-cv-00054-SPW-TJC Document 75 Filed 02/03/20 Page 7 of 19



      In opposing the reasonableness of the attorney fees requested, Big Sky

presented the testimony of attorney Hannah Stone. Ms. Stone has been practicing

for 10 years, and she currently devotes approximately 70% of her practice to

insurance defense. She also has experience litigating cases alleging professional

negligence, including handling pretrial matters in medical malpractice cases. Ms.

Stone’s review was limited to the billing statements from Crowley Fleck and Dr.

Cole’s attorneys, and various pleadings in the case. She was also provided a

summary of Crowley Fleck’s fees, which separated and totaled the fees into various

categories. (Doc. 64-1 at 3.)

      In Ms. Stone’s opinion, the fees and costs billed by Crowley Fleck were

excessive. She did not offer an opinion that any particular time entry or charge for

any specific service was excessive. Rather, she believed that certain categories of

service were generally excessive, and that a “global downward adjustment” was

appropriate. Ms. Stone believes that an adjustment to an amount commensurate with

those charged by Dr. Cole’s attorneys would be appropriate.

      The fees charged in this case by Crowley Fleck were certainly not modest.

Even Mr. Stacey acknowledged the fees were “substantial.” Nevertheless, the Court

finds Mr. Stacey’s testimony to be persuasive, and after applying the Plath factors

and other relevant considerations, cannot find that the fees and costs paid in the case

were unreasonable and unnecessary. But certain adjustments are appropriate.

                                          7
     Case 1:17-cv-00054-SPW-TJC Document 75 Filed 02/03/20 Page 8 of 19



      First, application of the Plath factors supports the reasonableness of the fees

and costs paid by Capitol. Each factor will be discussed below.

      1.     The Amount and Character of the Services Rendered

      The Court has reviewed the various legal services provided by Crowley Fleck,

and finds they are the type of services that are expected to be performed in litigated

matters.   Crowley Fleck acquired the necessary records from Big Sky.            The

voluminous documents and files were organized, scanned and copied, and a

chronology of the records was prepared. The firm also devoted significant time to

analyzing the issues in the case, researching the legal and medical issues, and

preparing a strategy for defending the case. Crowley Fleck attorneys also spent time

communicating with Dr. Cole’s counsel, with plaintiff’s counsel, and with the client,

Big Sky. As with all medical malpractice cases, Crowley Fleck attorneys also

devoted significant time to locating and consulting with experts and preparing expert

disclosures. The firm also billed for time preparing pleadings in the case and

engaged in a limited motions practice. Crowley Fleck attorneys also conducted

discovery in the case by preparing three sets of written discovery, responding to one

set of written discovery, and participating in nine depositions. All of these services

are the type and character of work generally performed in medical malpractice cases.

      Both Mr. Stacey and Mr. Westgate also attest that the amount of time spent in

these areas was reasonable and appropriate. Mr. Stacey verified that the time

                                          8
     Case 1:17-cv-00054-SPW-TJC Document 75 Filed 02/03/20 Page 9 of 19



reported on the invoices “was actually spent by the timekeepers identified in the

billing invoices,” and he did not find that “any of the time spent was unnecessary,

redundant or duplicative to the extent that it should be reduced.” (Doc. 69-1 at 21.)

After reviewing each of the Crowley Fleck invoices as the litigation was in progress,

Mr. Westgate similarly concluded that none of Crowley Fleck’s work on the case

was “excessive, unnecessary or redundant,” and he is of the opinion that the “legal

work was reasonable, highly effective and professionally done.” (Doc. 66 ¶ 18.)

      Ms. Stone disagrees, however, and states there are multiple entries for

attorney time where there are duplicate entries for the same activity. But Ms. Stone

does not identify any specific entry where she believes that occurred to enable any

meaningful review. Further, Ms. Stone did not have access to the Crowley Fleck

files. As discussed above, Mr. Westgate had the opportunity to review the invoices

as the case was progressing. Mr. Stacey also had the advantage of being able to

cross-reference the time entries with the work product in the files. Both attest that

they did not find any unnecessary duplication of services.

      2.     Labor, Time and Trouble Involved

      Mr. Stacey testified that this was not a typical medical malpractice case, and

there was significant time and “trouble” involved in the case. Mr. Stacey explained

that, in addition to the typical medical negligence claim that a provider’s care fell

below the applicable standard of care, Big Sky also had to contend with the

                                         9
    Case 1:17-cv-00054-SPW-TJC Document 75 Filed 02/03/20 Page 10 of 19



allegations in the case that its mammography equipment and practices were

substandard, and with the fact that its mammography certification had been revoked

by the FDA and the American College of Radiology. This undoubtedly required a

review of the findings and conclusions from those proceedings, and research as to

the implication of the findings on the Harby’s case.

      These additional issues greatly expanded the scope of the claim and the

relevant records involved. The records were not limited to those pertaining to Dr.

Cole’s care and treatment of Ms. Harby. Crowley Fleck was required to obtain and

review voluminous records from Big Sky concerning its mammography services.

Mr. Stacey confirmed that 18 “banker’s boxes” of documents were obtained from

Big Sky. These documents were reportedly very poorly organized and in disarray,

requiring Crowley Fleck to devote substantial resources to organize, scan, and

duplicate thousands of documents so they would be searchable and accessible, and

capable of being produced in discovery.

      There were also several legal issues in the case which required legal research,

including Big Sky’s vicarious liability for Dr. Cole’s acts or omissions; the potential

for individual liability of the principals of Big Sky; spoliation due to Big Sky’s

disposal of its mammography equipment; the potential for punitive damages; and

the potential for class action claims by patients who had undergone mammography

at Big Sky. In addition, there were unusual issues involved in determining an

                                          10
    Case 1:17-cv-00054-SPW-TJC Document 75 Filed 02/03/20 Page 11 of 19



appropriate contact at Big Sky for purposes of the litigation. As noted above, Dr.

Cole, one of the owners of Big Sky, was a co-defendant in the case and represented

by separate counsel. Therefore, direct communications with Dr. Cole would not

have been appropriate. Ultimately, Dr. Keith Popovich, another owner of Big Sky,

was appointed by the organization as the “Special Litigation Contact.” Crowley

Fleck then prepared a document allowing it to contact and report to Dr. Popovich on

behalf of Big Sky.

      Ms. Stone is critical of Crowley Fleck for researching the FDA’s investigation

of Big Sky and Big Sky’s loss of accreditation in 2013. She is also critical of

Crowley Fleck’s research of legal issues which were never raised in the case, and

for researching potential class action claims by other patients of Big Sky. But

research of the FDA’s review and the findings made therein would seem to be

essential to determine what impact those findings may have on the Harby’s claims.

Further, becoming knowledgeable of potential legal issues involved in a case, and

fully assessing a client’s potential liability and exposure, are core functions an

attorney is hired to perform.

      Ms. Stone further points out that Crowley Fleck only responded to one set of

written discovery, and only propounded three sets of written discovery. Therefore,

she opined that the time billed for written discovery was excessive. But this limited

analysis does not provide any basis to conclude that the time was excessive. Big

                                         11
    Case 1:17-cv-00054-SPW-TJC Document 75 Filed 02/03/20 Page 12 of 19



Sky does not provide any information as to the nature and extent of the written

discovery served upon them, or the volume of materials that needed to be reviewed

and produced in response to the discovery. As noted above, there were 18 boxes of

documents obtained from Big Sky alone, containing thousands of documents. These

documents would have had to be reviewed and all responsive documents produced.

      3.    Character and Importance of the Litigation

      The underlying medical malpractice action was clearly important to the

parties involved. The Harby’s claim challenged not only the quality of the care

provided by Dr. Cole and Big Sky to Ms. Harby, but also Big Sky’s professional

competence in providing radiological services.

      In addition, the complexity of the case is demonstrated by the number and

type of experts needed to defend the claim. Crowley Fleck intended to provide the

expert testimony of a mammography technician, medical oncologist, surgical

oncologist, radiologist, an economist, and also a medical physicist to testify

concerning the maintenance and performance of Big Sky’s mammography

equipment. Several other experts were also consulted in the defense of the claim.

      With respect to Crowley Fleck’s work with the experts involved in the case,

Ms. Stone is critical that Crowley Fleck attorneys traveled to meet with experts,

rather than using telephone or videoconferencing services. But Mr. Stacey testified

that it is the practice of attorneys who engage in medical malpractice litigation to

                                        12
    Case 1:17-cv-00054-SPW-TJC Document 75 Filed 02/03/20 Page 13 of 19



personally meet with potential medical experts to evaluate their suitability to testify

before a jury on the particular issues in the case. Crowley Fleck cannot be faulted

for doing so here.

      4.      Amount of Money or Value of Property Affected

      In cases of this kind, the amount of money involved is not fixed, and cannot

be determined with any degree of precision. As often occurs, the parties here

disagree over the potential value of the Harby’s claims. Mr. Westgate attests that he

believed the Harby’s case presented a reasonable likelihood of a verdict in excess of

$1,000,000. (Doc. 66 at 3.) Mr. Stacey did not attempt to specifically evaluate the

potential recovery in the case. He does, however, point out that Ms. Harby claimed

medical expenses of $204,000, along with other special damages, as well as non-

economic damages. He also believed that the case presented the potential for

punitive damages against Big Sky. In short, he believed the amount of money at

issue in the case was “significant.”

      Ms. Stone, on the other hand, points out that Ms. Harby’s non-economic

damages are capped under Montana law at $250,000. Nevertheless, both parties

recognize that the validity of this cap has not been addressed by the Montana

Supreme Court. According to Mr. Stacey, non-economic damages in medical

malpractice cases often exceed the statutory cap, and many cases are settled in excess

of the cap.

                                          13
    Case 1:17-cv-00054-SPW-TJC Document 75 Filed 02/03/20 Page 14 of 19



      5.     Professional Skill and Experience Called For

      Mr. Stacey testified that there are relatively few attorneys in Montana who

specialize in the defense of medical malpractice actions, with Crowley Fleck being

one of the few firms which do so. The majority of medical malpractice actions are

somewhat complex, and almost all require working with medical experts. As Mr.

Stacey points out, this case was more complex than a typical failure to diagnose case,

and presented unique medical and legal issues. The experts hired by Crowley Fleck

reflect that they were prepared to present expert testimony not only on the standard

of care (radiology technician and radiologist), but also on issues of causation and

loss of chance (medical and surgical oncology), and economic damages. They had

also retained a medical expert with expertise in diagnostic radiologic physics and

nuclear medical physics to testify regarding the claims surrounding Big Sky’s

mammography practices and equipment. In short, the claim clearly called for a

skilled litigator with extensive experience in medical negligence claims.

      6.     Attorney Character and Standing

      There is no dispute concerning the character or standing of any of the Crowley

Fleck attorneys who were involved in the defense of Big Sky. (Doc. 70 at 2.)

      7.     Results Secured

      There is also no dispute that the results secured by Crowley Fleck were

optimal. Id. A dismissal with prejudice, without the payment of any settlement

                                         14
    Case 1:17-cv-00054-SPW-TJC Document 75 Filed 02/03/20 Page 15 of 19



funds to the Harbys, is the best outcome that could have been achieved for Big Sky.

      Therefore, the Plath factors all weigh in favor of a finding that the fees and

costs incurred in the defense of the Harby lawsuit were reasonable and necessary.

      8.     Additional Factors

      Moreover, the additional factors outlined in the Court’s previous order also

favor a finding of reasonableness in this case. As the Court previously discussed at

length, the fact that an insurer, like Capitol, actually paid the fees and costs provides

strong evidence of reasonableness in cases such as this. (Doc. 67 at 7.) Several

cases have recognized that an insurer providing a defense under a reservation of

rights is unlikely to pay commercially unreasonable fees to defend a case when it is

uncertain whether it will prevail on the coverage question, or whether it will

ultimately be able to collect the fees paid from an insured. Id.

      As discussed above, Mr. Stacey contacted the claims representative for

Capitol who was responsible for the Harby litigation, Harland Westgate. Mr.

Westgate is an attorney, and he has been a claims representative on hundreds of

medical malpractice claims. Mr. Westgate confirmed that he reviewed every invoice

from Crowley Fleck and would have flagged and investigated any item in a bill that

he found questionable. But after reviewing the invoices, Mr. Westgate never had

any concern regarding the manner in which Crowley Fleck was defending the case,

or the amount of fees and expenses billed. Mr. Westgate also confirmed that the fees

                                           15
    Case 1:17-cv-00054-SPW-TJC Document 75 Filed 02/03/20 Page 16 of 19



were paid without any expectation by Capitol that it would ultimately be able to

recover those expenses from Big Sky. For the reasons discussed in the Court’s prior

order, this factor weighs heavily in favor of finding the fees were within a reasonable

range.

         The Court also advised the parties that it would consider whether Big Sky had

the option of retaining its own counsel, and then seek reimbursement of defense costs

from the insurer. (Doc. 67 at 7-8, 10.) Here, Capitol timely and explicitly notified

Big Sky that it was reserving the right to seek reimbursement of defense costs. Thus,

Big Sky was free to retain its own counsel in the Harby litigation. If Big Sky

believed Capitol had a duty to defend, it could have sought recovery of its defense

costs. See e.g., United Nat. Ins. Co. v. SST Fitness Corp., 309 F.3d 914, 921 (6th

Cir. 2002) (“When faced with a reservation of rights, the insured can choose to: 1)

decline the offer, pay for the defense, and seek to recover on the policy; 2) decline

the offer and file a declaratory judgment action; or 3) accept the offer subject to the

reservation of rights.”); Century Sur. Co. v. Atweek, Inc., 2019 WL 1994172, at *6

(E.D.N.Y. May 6, 2019) (stating the insured is entitled to notice of reservation of

rights “so it can make its choice to accept or decline.”); Newman v. Scottsdale Ins.

Co., 301 P.2d 348, 354 (Mont. 2013) (“It is well-established that ‘where [an] insurer

refuses to defend a claim and does so unjustifiably, that insurer becomes liable for

defense costs and judgments.’”) (alteration in original.)

                                           16
    Case 1:17-cv-00054-SPW-TJC Document 75 Filed 02/03/20 Page 17 of 19



        The parties were further advised that the Court would consider whether Big

Sky was given notice of the fees being paid, and whether any objection was made to

those fees and costs during the defense of the case. (Doc. 67 at 19.) No objection

was ever made to the defense costs or the manner in which Crowley Fleck defended

the claim, although it appears that Crowley Fleck invoices were only sent to Capitol,

and not Big Sky. Nevertheless, Big Sky was advised of the hourly rates for the

Crowley Fleck attorneys, and was continually advised throughout the course of

litigation of the work being performed by Crowley Fleck, and the experts who were

being hired to defend the claim. But because Big Sky was not provided copies of

the billing invoices, this factor does not weigh in favor of finding the fees reasonable

here.

        In addition to consideration of the relevant factors, the Court does not agree

with Big Sky that the fees incurred by Dr. Cole in his defense should serve as a

measure of what was reasonable and necessary to defend Big Sky. As Mr. Stacey

pointed out in his testimony, the claims against Big Sky were much broader than the

claim against Dr. Cole. Big Sky was not only required to defend Dr. Cole’s care of

Ms. Harby, it was required to defend its entire mammography program. Further,

there is nothing to show that the division of work was equal between the parties. It

appears that Crowley Fleck had the laboring oar with respect to managing the

documents in the case, and consulting and retaining experts. Further, simply

                                          17
      Case 1:17-cv-00054-SPW-TJC Document 75 Filed 02/03/20 Page 18 of 19



comparing how many depositions each party “attended” does not provide any

information as to who noticed the depositions and took the lead in questioning the

witnesses. This consideration alone could lead to a large disparity in the amount of

time required for medical research and preparation.

       Big Sky does raise one issue, however, which warrants an adjustment here.

Crowley Fleck billed 13.7 hours ($3,120) for communications with Capitol, in

addition to 19.2 hours ($4,392) in fees for communications with Big Sky and Dr.

Popovich. Big Sky should not be responsible to pay for communications between

Crowley Fleck and Capitol, which would not have been incurred had Crowley Fleck

been retained directly by Big Sky. Similarly, Crowley Fleck billed 143.5 hours

($29,212.50) for written reports to Capitol. These reports were written to comply

with Capitol’s internal requirements. While Big Sky did receive copies of the

reports, it is highly unlikely that Crowley Fleck would have devoted this time

reporting to Big Sky had they been retained directly by Big Sky. These costs were

for the benefit of Capitol, not Big Sky. In fact, the 19.2 hours that were spent directly

reporting to Big Sky would likely have been sufficient to fulfill Crowley Fleck’s

duty keep the client informed of the progress of the litigation. Therefore, a total

reduction of $32,332.50 is appropriate.

///

///

                                           18
      Case 1:17-cv-00054-SPW-TJC Document 75 Filed 02/03/20 Page 19 of 19



IV.    CONCLUSION

       Based on the foregoing, IT IS RECOMMENDED that:

       1.    Capitol’s Motion for Attorney Fees (Docs. 52, 61) be GRANTED,

and that Capitol be awarded $357,387.43 in fees and costs.

       NOW, THEREFORE, IT IS ORDERED that the Clerk shall serve a copy

of the Findings and Recommendations of United States Magistrate Judge upon the

parties. The parties are advised that pursuant to 28 U.S.C. § 636, any objections to

the findings and recommendations must be filed with the Clerk of Court and copies

served on opposing counsel within fourteen (14) days after service hereof, or

objection is waived.

IT IS ORDERED.

DATED this 31st day of January, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                         19
